Citation Nr: 1104391	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-03 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of service 
connection for bilateral hearing loss and tinnitus. 

The Veteran contends that his current hearing loss and tinnitus 
are due to his exposure to loud noise from helicopters and air-
craft engines while in-service, without being provided ear 
protection.  

On the Veteran's February 1969 induction examination report, the 
audiological test revealed pure tone thresholds in the Veteran's 
right ear of 0, 0, 0, and 5 decibels, at 500, 1000, 2000, and 4000 
Hertz.  As to his left ear, pure tone thresholds were 0, 0, 0, and 0 
decibels at the same frequencies.  
      
On the Veteran's November 1970 discharge examination report, the 
audiological test revealed pure tone thresholds in the Veteran's 
right ear of 5, 5, 15, 15, and 15 decibels, at 500, 1000, 2000, 3000, 
and 4000 Hertz.  As to his left ear, pure tone thresholds were 15, 
15, 15, 20, and 15 decibels at the same frequencies.  

The Veteran was afforded a VA examination in October 2007.  The 
Veteran reported military noise exposure from helicopters and small 
arms, and occupational noise exposure from machinery.  Additionally, 
the Veteran reported tinnitus in his left ear.  Furthermore, the 
Veteran stated that he experienced tinnitus every other day, for five 
minute durations per episode.  The audiological test revealed pure 
tone thresholds in the Veteran's right ear of 20, 15, 20, 20, and 35 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz.  As to his left 
ear, pure tone thresholds were 10, 10, 25, 25, and 45 decibels at the 
same frequencies.  Speech recognition performed with the Maryland CNC 
word list was 90 percent in the right ear and 88 percent in the left 
ear.  The examiner diagnosed the Veteran with mild sensorineural 
hearing loss in the right ear, and moderate sensorineural hearing 
loss in the left ear.  The examiner concluded that the Veteran's 
hearing loss and tinnitus were not caused by or a result of acoustic 
trauma in service.  The examiner's rational for his opinion was based 
on the November 1970 discharge hearing examination, which revealed 
normal auditory thresholds.  Additionally, the examiner stated that 
the VA examination, which was 37 years after discharge, revealed 
normal auditory thresholds through 3000 Hertz with a mild to moderate 
drop at 4000 Hertz. 

The Board notes that the requirements for service connection for 
hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the 
results of audiometric testing during a claimant's period of active 
military service in order for service connection to be granted.  The 
United States Court of Appeals for Veterans Claims (Court) has held 
that 38 C.F.R. § 3.385 does not prevent a claimant from establishing 
service connection on the basis of post-service evidence of hearing 
loss related to service when there were no audiometric scores 
reported at separation from service.  Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  The Court has also held that the regulation does 
not necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability must 
show, as is required in a claim for service connection for any 
disability, that a current hearing disability is the result of an 
injury or disease incurred in service, the determination of which 
depends on a review of all the evidence of record including that 
pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 
and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran has credibly reported that his hearing loss has worsened 
since service.  Additionally, the Veteran reported that he does not 
remember the exact date of the onset of tinnitus, but remembers 
occurrences during many of his in-service flights where he was 
provided with no ear protection.  The Veteran's DD214 for that period 
of service reveals that he received an Aircraft Crewman Badge, 
indicating exposure to aircraft engine noise.  
While the VA examiner addressed whether the Veteran had hearing loss 
in service, he did not address the Veteran's decrease in hearing 
shown on the November 1970 discharge audiological examination, from 
the April 1969 audiological examination results on entry.  Moreover, 
the examiner did not take into account the Veteran's lay statements, 
and the information on his DD214, concerning the circumstances of his 
service. 

Without further clarification, the Board is without medical 
expertise to determine if the hearing loss of the left ear and 
tinnitus are related to service. Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA 
examination should be obtained. See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1)	The AMC should arrange for the Veteran to 
undergo a VA audiological examination.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the examination.  

The examiner should specify whether it is at 
least as likely as not that any current 
tinnitus and hearing loss disability had its 
onset in service or is causally related to 
military service, to include noise exposure 
and/or acoustic trauma experienced therein.  
The examiner is asked to review and expressly 
consider the significance of the Veteran's 
reported history of in-service noise 
exposure, the February 1969 and November 1970 
service examination reports, discussed above, 
the information reported on the Veteran's 
DD214, and the October 2007 VA examination 
report. 

The examiner should clearly outline the 
rationale and discuss the medical principles 
involved for any opinion expressed. 

2)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations.  If the 
claim is denied, the AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


